FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D19-2572
                 _____________________________

KAREN ANDERSON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

                       September 14, 2020


PER CURIAM.

    Karen Anderson appeals an order summarily denying her
motion for postconviction relief filed under Florida Rule of
Criminal Procedure 3.850. For the reasons that follow, we reverse
and remand for further proceedings.

     Anderson is serving an eight-year prison term after a jury
convicted her of trafficking in amphetamine. This Court per
curiam affirmed her judgment and sentence on direct appeal.
Anderson v. State, 241 So. 3d 95 (Fla. 1st DCA 2018).

     In her motion for postconviction relief, Anderson asserted her
attorney was ineffective for failing to file a motion to suppress
evidence seized in violation of her Fourth Amendment right to be
free from unreasonable searches and seizures. She contended the
traffic stop leading to her arrest was unconstitutionally prolonged
in order to perform a dog-sniff search of the vehicle, and therefore
the evidence obtained as a result of the search was inadmissible at
trial.

     As the factual basis for her motion, Anderson alleged that she
was a passenger in a vehicle that was pulled over for running a
stop sign. After initiating a driver’s license check with dispatch,
the officer who made the stop told the driver that he was not going
to issue a citation for the infraction; instead, he would give the
driver a warning after the information came back from dispatch.
When the officer returned to the vehicle a third time, he informed
the driver that his driver’s license was valid and that he “was good
to go” once the officer finished writing up the warning. Three
minutes later, the officer told Anderson and the driver to get out
of the vehicle. The K-9 unit then conducted a sniff search, which
yielded incriminating evidence that led to Anderson’s arrest.

     The postconviction court denied Anderson’s motion,
concluding it was legally meritless and refuted by the record. The
court first cited portions of the trial transcript to show that the dog
sniff occurred while the officer was still working on the written
warning. The court also relied on State v. Griffin, where this Court
explained that “dog sniffs that occur within a short time following
the completion of a traffic stop are not constitutionally prohibited
if they constitute only de minimis intrusions on the defendant’s
Fourth Amendment rights.” 949 So. 2d 309, 315 (Fla. 1st DCA
2007) (quoting U.S. v. Alexander, 448 F.3d 1014, 1016 (8th Cir.
2006)). The court reasoned that, even assuming Anderson’s version
of events is accurate, “the stop was not conducted in an
unreasonable manner, and the slight delay was not unreasonable.”
This appeal followed.

     We review the summary denial of a motion for postconviction
relief under rule 3.850 de novo, and we will affirm the lower court’s
order only where the claims are facially invalid or conclusively
refuted by the record. Hill v. State, 258 So. 3d 577, 579 (Fla. 1st
DCA 2018). To prevail on a claim of ineffective assistance of
counsel, a defendant must: (1) specifically identify the acts or
omissions of counsel that fell below a standard of reasonably

                                  2
competent performance as measured by prevailing professional
norms, and (2) show that there is a reasonable probability that the
outcome of the trial would have been different but for counsel’s
deficient performance. Martin-Godinez v. State, 290 So. 3d 144,
146 (Fla. 1st DCA 2019). Both prongs must be satisfied; if counsel’s
performance was not deficient under the first prong, then there is
no need for a reviewing court to address prejudice under the second
prong. Long v. State, 118 So. 3d 798, 805 (Fla. 2013). Counsel is
not ineffective for failing to file a motion to suppress evidence if
the motion would have lacked merit. Wilson v. State, 271 So. 3d
1237, 1238 (Fla. 1st DCA 2019).

    In Rodriguez v. United States, 575 U.S. 348, 353 (2015), the
United States Supreme Court addressed “whether police routinely
may extend an otherwise-completed traffic stop, absent reasonable
suspicion, in order to conduct a dog sniff.” The Supreme Court
explained:

    Like a Terry stop, the tolerable duration of police
    inquiries in the traffic-stop context is determined by the
    seizure’s “mission”—to address the traffic violation that
    warranted the stop and attend to related safety concerns.
    Because addressing the infraction is the purpose of the
    stop, it may “last no longer than is necessary to effectuate
    th[at] purpose.” Authority for the seizure thus ends when
    tasks tied to the traffic infraction are—or reasonably
    should have been—completed.
Id. at 354 (emphasis added) (internal citations omitted). The court
went on to note that “[t]he critical question, then, is not whether
the dog sniff occurs before or after the officer issues a ticket, . . .
but whether conducting the sniff ‘prolongs’—i.e., adds time to—
‘the stop.’” Id. at 357. “Courts interpreting Rodriguez have
emphasized the importance of conducting a detailed, minute-by-
minute analysis of the stop to determine if the stop was prolonged.”
Vangansbeke v. State, 223 So. 3d 384, 386 (Fla. 5th DCA 2017).

     Here, Anderson argues that, as in Rodriguez, law enforcement
unlawfully prolonged the traffic stop in order to conduct the dog
sniff without the reasonable suspicion required to justify detaining
an individual. The limited record attached to the postconviction

                                  3
court’s order does not conclusively refute this claim. Additionally,
the court’s conclusion that any delay caused by the officers was
“slight,” and thus constitutionally permissible, misses the mark
after Rodriguez. See Wooden v. State, 244 So. 3d 1170, 1171 (Fla.
1st DCA 2018) (“Because the trial court concluded that time was
added, which delayed the traffic stop before the dog sniff was
performed, it was necessary for the trial court to make a baseline
finding that the officer had reasonable suspicion to detain [the
defendant] for the prolonged period during which the sniff
occurred.”).

     Accordingly, we reverse the postconviction court’s order
summarily denying Anderson’s ineffective assistance of counsel
claim and remand for an evidentiary hearing or record
attachments conclusively refuting the allegations.

    REVERSED and REMANDED for further proceedings.

RAY, C.J., and B.L. THOMAS and KELSEY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



Karen Anderson, pro se, Appellant.

Ashley Moody, Attorney General, and Jennifer J. Moore, Assistant
Attorney General, Tallahassee, for Appellee.




                                 4